                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

CATINA RACHELLE CARTER                                                            PLAINTIFF

V.                                                                 NO. 3:20-CV-3-DMB-DAS

COMMISSIONER OF SOCIAL
SECURITY                                                                        DEFENDANT


                                           ORDER

       On January 3, 2020, Catina Rachelle Carter filed a complaint seeking review of the denial

of her claim for benefits under the Social Security Act. Doc. #1. Carter was granted leave to

proceed in forma pauperis five days later. Doc. #3. On March 3, 2020, Carter filed a motion

“seek[ing] a voluntary dismissal of her appeal,” Doc. #6 at PageID #15, which has not been

opposed. Upon consideration, the motion [6] is GRANTED and this case is CLOSED.

       SO ORDERED, this 6th day of April, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
